DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on April 07, 2020 in which claims 1-20 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 07, 2020 and August 25, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-8 10-12, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WYATT ET AL US Publication No. 2012/0324094.

Regarding claim 1, WYATT ET AL discloses: “an electronic device” by providing a mobile device DNS optimization that interacts with a network service, (See Title, Abstract) comprising: a communication processor; a processor configured to be operatively connected to the communication processor; and a memory configured to be operatively connected to the processor and the communication processor, the memory storing: a domain name system (DNS) table” (Figure 15, Component 1545 showing the memory storing cache  including  DNS table 1546; paragraph 0156 describing cache 1545 can include resource records 1546 which associate host names with corresponding IP addresses. For example, the host name "targetserver1.com" is associated with the IP address "157.166.255.19." The host name "targetserver2.com" is associated with the IP address "205.203.132.1."), “first instructions that, when executed by the processor, cause the processor to: generate a first DNS query message comprising a domain address based on execution of a networking service (See WYATT ET AL. Paragraph 0162 describing a DNS lookup request is generated to resolve a host name of the target server. In a step 1615, the IP address corresponding to the host name is received at the client from the DNS server and cached), and “deliver the first DNS query message to the communication processor” (covered by the sending or transmission of the DNS query to the DNS server), and “second instructions that, when executed by the communication processor, cause the communication processor to update the DNS table (Paragraphs 0098-00100 describing list of identifiers is stored on server 405 (FIG. 4) and is periodically updated) by periodically: receiving, from a network, a first DNS response message comprising an IP address corresponding to the domain address, as a response to the first DNS query message (Paragraph 0164 describing DNS lookup requests are periodically generated in the background to resolve the host name of the target server; Paragraph 0165 describing steps 1610 and 1615 may be periodically repeated as specified by a refresh frequency (see FIG. 15)), delivering the first DNS response message to the processor (covered by reception of DNS response 1615 in paragraph 0162 describing the IP address corresponding to the host name is received at the client from the DNS server and cached), “transmitting a second DNS query message comprising the domain address to the network” (See WYATT ET AL. FIG. 5 shows a flow diagram of an intercepted identifier at the client being transmitted to a server for evaluation; Paragraphs 0164, 0165 describing steps 1610 and 1615 may be periodically repeated as specified by a refresh frequency), and “receiving, from the network, a second DNS response message as a response to the second DNS query message” (See WYATT ET AL. Paragraphs 0164, 0165 describing steps 1610 and 1615 may be periodically repeated as specified by a refresh frequency).

As per claim 4, WYATT ET AL. disclose “wherein the first instructions, when executed by the processor, cause the processor to recognize an IP address of the Figures 9-12; Paragraphs 0098-0100, 0143-0146).

As per claim 5, WYATT ET AL. disclose “wherein the first instructions, when executed by the processor, cause the processor to update the DNS table based on recognition of the networking service as a service that needs support for ultra-reliable and low-latency communication (URLLC) of a 5G network defined in 3GPP or IMT-2020” (See Abstract describing Network services that rely on low-TTL DNS records for failover require a client to frequently resolve the service's host name.; Paragraphs 0098-0100 describing list of identifiers is stored on server 405 (FIG. 4) and is periodically updated).

As per claim 6, WYATT ET AL. disclose “wherein the second instructions, when executed by the communication processor, cause the communication processor to update the IP address based on the processor being in an inactive state” (Paragraph 0164 describing DNS lookup requests are periodically generated in the background to resolve the host name of the target server; Paragraph 0165 describing steps 1610 and 1615 may be periodically repeated as specified by a refresh frequency (see FIG. 15); Paragraph 0110 describing this may be done in real-time or batch processing).

As per claim 7, WYATT ET AL. disclose “wherein the second instructions, when executed by the communication processor, cause the communication processor to FIG. 5 shows a flow diagram of an intercepted identifier at the client being transmitted to a server for evaluation; Paragraphs 0060, 0115, 117-119 describing web protection application transmits or sends the intercepted identifier from the client to server for evaluation. In a specific implementation, the transmitted intercepted identifier includes the complete URI (or URL), phone number, or e-mail address).

As per claim 8, WYATT ET AL. disclose “wherein the DNS table comprises: a first item for identifying a name of the networking service; a second item for identifying an IP address of the networking service; a third item for identifying the domain address; and a fourth item for identifying an IP address corresponding to the domain address, wherein the second instructions, when executed by the communication processor, cause the communication processor to periodically update the fourth item” (Figure 13, Cache 1325; Figure 15, Cache 1545).

As per claim 10, WYATT ET AL. disclose “wherein the second instructions, when executed by the communication processor, cause the communication processor to transmit the IP address of the fourth item to the processor based on recognition of an uplink packet received from the processor as a DNS query message, recognition of the uplink packet as being related to the first item, and recognition of the fourth item as comprising the IP address” (FIG. 5 shows a flow diagram of an intercepted identifier at the client being transmitted to a server for evaluation; Paragraphs 0060, 0115, 117-119 describing web protection application transmits or sends the intercepted identifier from the client to server for evaluation. In a specific implementation, the transmitted intercepted identifier includes the complete URI (or URL), phone number, or e-mail address).

As per claim 11, WYATT ET AL. disclose “wherein the second instructions, when executed by the communication processor, cause the communication processor to transmit the uplink packet to the network based on the uplink packet not being the DNS query message, based on the uplink packet not being related to the first item, or based on recognition of the fourth item as not comprising the IP address” (FIG. 5 shows a flow diagram of an intercepted identifier at the client being transmitted to a server for evaluation; Paragraphs 0060, 0115, 117-119 describing web protection application transmits or sends the intercepted identifier from the client to server for evaluation. In a specific implementation, the transmitted intercepted identifier includes the complete URI (or URL), phone number, or e-mail address).

As per claim 12, WYATT ET AL. disclose “wherein the second instructions, when executed by the communication processor, cause the communication processor to update the fourth item based on recognition of a downlink packet received from the network as a DNS response message and recognition of the downlink packet as a response to the third item” Paragraph 0164 describing DNS lookup requests are periodically generated in the background to resolve the host name of the target server; Paragraph 0165 describing steps 1610 and 1615 may be periodically repeated as specified by a refresh frequency (see FIG. 15); Paragraph 0110 describing this may be done in real-time or batch processing).

Regarding claim 16, WYATT ET AL discloses: “a method for operating an electronic device” by providing a mobile device DNS optimization that interacts with a network service, (See Title, Abstract) the method comprising: “generating, by a processor of the electronic device, a first DNS query message comprising a domain address based on execution of a networking service” (See WYATT ET AL. Paragraph 0162 describing a DNS lookup request is generated to resolve a host name of the target server. In a step 1615, the IP address corresponding to the host name is received at the client from the DNS server and cached), and to “deliver the first DNS query message to a communication processor of the electronic device” (covered by the sending of the DNS query to the DNS server), and “updating, by the communication processor, a DNS table” (Figure 15, Component 1545 showing the memory storing cache  including  DNS table 1546; Paragraphs 0098-00100 describing list of identifiers is stored on server 405 (FIG. 4) and is periodically updated; Paragraph 0156 describing cache 1545 can include resource records 1546 which associate host names with corresponding IP addresses. For example, the host name "targetserver1.com" is associated with the IP address "157.166.255.19." The host name "targetserver2.com" is associated with the IP address "205.203.132.1.") by periodically: receiving, from a network, a first DNS response message comprising an IP address corresponding to the domain address, as a response to the first DNS query message” (Paragraph 0164 describing DNS lookup requests are periodically generated in the background to resolve the host name of the target server; Paragraph 0165 describing steps 1610 and 1615 may be periodically repeated as specified by a refresh frequency (see FIG. 15)), delivering the first DNS response message to the processor (covered by reception of DNS response 1615 in paragraph 0162 describing the IP address corresponding to the host name is received at the client from the DNS server and cached), “transmitting a second DNS query message comprising the domain address to the network” (See WYATT ET AL. FIG. 5 shows a flow diagram of an intercepted identifier at the client being transmitted to a server for evaluation; Paragraphs 0164, 0165 describing steps 1610 and 1615 may be periodically repeated as specified by a refresh frequency), and “receiving, from the network, a second DNS response message as a response to the second DNS query message” (See WYATT ET AL. Paragraphs 0164, 0165 describing steps 1610 and 1615 may be periodically repeated as specified by a refresh frequency).

As per claim 19, WYATT ET AL. disclose “recognizing an IP address of the updated DNS table as a valid IP address required during the execution of the networking service, by the communication processor” Figures 9-12; Paragraphs 0098-0100, 0143-0146).
As per claim 20, WYATT ET AL. disclose “recognizing, by the communication processor, that the networking service needs support for ultra-reliable and low-latency communication (URLLC) of a 5G network defined in 3GPP or IMT-2020, wherein the updating of the DNS table is performed based on a result of the recognition” (See Abstract describing Network services that rely on low-TTL DNS records for failover require a client to frequently resolve the service's host name.; Paragraphs 0098-0100 describing list of identifiers is stored on server 405 (FIG. 4) and is periodically updated).

Allowable Subject Matter
Claims 2-3, 9, 13-15, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record failed to show “the first DNS response message comprises a first time value representing a valid time of the IP address, and the second instructions, when executed by the communication processor, cause the communication processor to: set a second time value less than the first time value, start a timer including the second time value, and update the DNS table whenever the timer expires”.  These claimed features, in conjunction with all the limitations of the independent claims and any intervening claims would render the independent claims allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 13, 2021